       Case 2:19-cv-01087-MHT-SMD Document 6 Filed 07/08/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SERGEI KISHCHENKO,                    )
                                      )
        Petitioner,                   )
                                      )         CIVIL ACTION NO.
        v.                            )          2:19cv1087-MHT
                                      )               (WO)
UNITED STATES OF AMERICA,             )
                                      )
        Respondent.                   )

                             OPINION AND ORDER

       This     lawsuit       is    before     the       court     on     the

recommendation of the United States Magistrate Judge

that     the    case   be     transferred     to   the    United    States

District       Court   for    the   Eastern    District     of   Missouri

pursuant to 28 U.S.C. § 1631.                There are no objections

to the recommendation.              After an independent and de

novo review of the record, the court concludes that the

magistrate judge’s recommendation should be adopted.

                                    ***

       Accordingly, it is ORDERED as follows:

       (1) The magistrate judge's recommendation (doc. no.

4) is adopted.
    Case 2:19-cv-01087-MHT-SMD Document 6 Filed 07/08/20 Page 2 of 2



    (2) This case is transferred to the United States

District   Court    for   the    Eastern    District     of   Missouri

pursuant to 28 U.S.C. § 1631.

    The    clerk    of    the    court     is   DIRECTED      to       take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 8th day of July, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
